MEMORANDUM **
Arne Sverre Rodley appeals pro se the district court’s order denying his motion *932for a copy of his sentencing transcripts at government expense because he has not yet filed a 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Because Rodley has not filed a habeas corpus petition, the district court did not err in denying his motion for a copy of his sentencing transcripts at government expense. See United States v. Connors, 904 F.2d 535, 536 (9th Cir.1990) (per curiam) (deciding that an indigent defendant is not entitled to transcripts at government expense until after a habeas petition is filed). Nothing in the Anti-Terrorism and Effective Death Penalty Act overrules this case. See 28 U.S.C. §§ 2244, 2253, 2254, 2255.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.